Citation Nr: 0301773	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issue of entitlement to service 
connection for PTSD.)


REPRESENTATION

Veteran represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1972 to October 
1974.  His claim comes before the Board on appeal from a June 
1995 rating decision, in which the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran entitlement to service connection for 
bipolar disorder and PTSD.  In June 1998, the Board affirmed 
the RO's denial after recharacterizing the claims on appeal 
to include whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disorder other than PTSD, and 
entitlement to service connection for PTSD.  

The veteran appealed the Board's June 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2001, based on briefs submitted by both parties 
involved in this appeal, the Court vacated the Board's 
decision and remanded the veteran's appeal to the Board for 
application of 38 C.F.R. § 3.156 to the veteran's claim to 
reopen and for readjudication of the veteran's service 
connection claim on the merits.  In March 2001, the Board 
reopened the veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD and 
remanded the reopened claim as well as the veteran's claim of 
entitlement to service connection for PTSD for additional 
development. 

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)), 
the Board is undertaking further development on the issue of 
entitlement to service connection for PTSD.  When the Board 
completes this development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23 2002) (codified at 38 C.F.R. § 20.903 (2002)).  The 
Board will then wait for, and review, a response to the 
notice and, thereafter, prepare a separate decision 
addressing this issue. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the claim's equitable 
disposition.

2.  Without consideration of PTSD, a chronic acquired 
psychiatric disorder was not shown in service, nor was a 
psychosis manifested to a compensable degree within one year 
of discharge from service.  The record contains no competent 
medical evidence linking a current acquired psychiatric 
disorder, other than PTSD, otherwise to the veteran's 
military service.

3.  Psychiatric symptoms reported during active military 
service were also diagnosed as a personality disorder.

4.  There is no competent medical evidence which established 
that the veteran has a superimposed psychiatric disorder that 
was manifested in service.


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112(a), 1113, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a psychiatric disorder other than 
PTSD.  In a rating decision dated June 1995, the RO first 
denied the veteran entitlement to this benefit, and 
thereafter, the veteran appealed the RO's decision.  

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated May 
2001, the RO informed the veteran of the change in the law 
and indicated that it was developing and would reconsider his 
claim pursuant to that law.  As explained in greater detail 
below, a review of the record reflects that, indeed, the RO 
undertook all development necessary to comply with the 
notification and assistance requirements of the VCAA.  As 
well, thereafter, in a supplemental statement of the case 
issued in October 2002, the RO reconsidered the veteran's 
claim pursuant to the VCAA and denied it on its merits.  By 
so doing, the RO acted consistently with the VCAA, which 
eliminates the need for a claimant to submit a well-grounded 
claim and requires an adjudicator to proceed directly to an 
adjudication of the merits of a service connection claim 
(provided the adjudicator finds that the VA has fulfilled its 
duties to assist and notify).  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in a letter dated 
October 1994, the RO notified the veteran that he needed to 
identify the names and addresses of all pertinent treatment 
providers and the dates these providers rendered treatment.  
The RO indicated that the veteran could submit statements 
from in-service comrades, doctors or other persons who had 
personal knowledge of the veteran's disorder during service.  
The RO explained that it had requested service personnel 
records from the veteran's service department.  In another 
letter dated May 2001, the RO explained to the veteran that 
he needed to submit medical evidence establishing that he had 
a psychiatric disability that was related to an in-service 
injury or disease.  The RO asked the veteran to sign the 
enclosed forms authorizing release of his psychiatric 
treatment records so that the RO could obtain and associate 
them with the claims file.  The RO indicated that, if the 
veteran preferred, he could obtain these records and send 
them to the RO for review. 

In addition, in a rating decision dated June 1995, a letter 
notifying the veteran of that decision, a statement of the 
case issued in July 1996, and supplemental statements of the 
case issued in June 1997, September 1997 and October 2002, 
the RO informed the veteran of the reasons for which his 
claim had been denied and of the evidence still needed to 
substantiate his claim, notified him of all regulations 
pertinent to his claim, including those involving VA's duties 
to notify and assist, and provided him an opportunity to 
submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA and 
private outpatient treatment records and hospitalization 
reports, and since then, the veteran has not identified any 
other outstanding evidence that needs to be secured.  The RO 
also developed the medical evidence to the extent necessary 
to decide equitably the veteran's claim.  In November 1996 
and September 2002, it afforded the veteran VA examinations, 
during which examiners discussed the nature and etiology of 
the veteran's psychiatric disorder. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran seeks service connection for a psychiatric 
disorder other than PTSD.  He alleges that, because he 
initially manifested bipolar disorder in service and 
continued to experience symptoms of that disease immediately 
after discharge, he should be service connected for that 
disease. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  Service connection may be presumed if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and a psychosis became manifest to a 
degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1112(a), 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002); see also 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Further, congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2002).  However, the VA Office of General Counsel has 
determined that many such defects can be subject to 
superimposed disease or injury, and, if such disease or 
injury does occur during service, service connection may be 
warranted.  See VAOPGCPREC 82-90 (July 18, 1990); see also 38 
C.F.R. § 4.127 (2002).

As previously indicated, the veteran had active service from 
February 1972 to October 1974.  In March 1973 and April 1973, 
the veteran reported chest pain and examiners diagnosed 
anxiety and hyperventilation secondary to anxiety.  These 
pains were later attributed to a lung disorder.  In August 
1974, however, the veteran was found acting inappropriately 
while running on a runway of an airfield.  An examiner 
indicated that the veteran required restraints, was 
completely uncooperative, combative, not oriented and yelling 
strange, unrecognizable words.  The examiner noted no 
previous history of problems.  He diagnosed acute psychosis.  

Subsequently, the veteran was air evacuated to another 
medical facility, where he was hospitalized for approximately 
two weeks.  On discharge, an examiner diagnosed hysterical 
neurosis, dissociative type, manifested by overt displays of 
anxiety, and "dissociative" spells, during which the 
veteran was uncommunicative and seemingly non-alert, that 
were catatonic in nature.  Following this hospitalization, 
the veteran was air evacuated to another medical facility for 
further evaluation, treatment and disposition.  On admission 
in September 1974 and during his brief, approximate one-week 
stay, the veteran exhibited no psychosis or disabling 
neurosis.  On discharge, an examiner diagnosed passive-
dependent personality.  In October 1974, the Medical Board 
agreed with this diagnosis and concluded that the veteran had 
demonstrated an inherent personality disorder of such 
magnitude that it rendered him unsuitable for further 
service.  The Medical Board recommended discharge and 
indicated that the veteran did not suffer from a service-
connected disability.   

It does not appear that the veteran sought further 
psychiatric treatment during the five years following his 
date of discharge.  In March 1980, however, he sought 
emergency admission to Cheshire Hospital after taking a large 
dose of aspirin and other pills because he was despondent 
over problems with his girlfriend.  He reported having been 
depressed for several months.  On admission, a physician 
diagnosed psychosis.  After a one-day hospital stay, the same 
physician diagnosed, in part, depressive disorder.  Police 
readmitted the veteran to the same hospital the next month 
after he was found acting extremely restless, assaultive and 
incoherent.  The veteran reported that he thought he was back 
in Vietnam.  The same physician noted no thought disorder and 
the veteran was discharged less than two hours later with a 
diagnosis of depressive disorder with depersonalization.   

According to a July 1981 letter, during the aforementioned 
hospitalizations, the veteran met with the Program Director 
of the Kingsbury House Partial Hospitalization Program.  
During these meetings, the veteran described incidents of 
rage, during which he referred to Vietnam and his fears that 
"they" would get him.  The Program Director indicated that 
these reports sounded paranoid in nature.  She noted that the 
veteran frequently spoke of Vietnam and his military 
experience in a manner that indicated that he had very 
strange and perhaps violent associations with his past 
experiences.  She concluded that the veteran had had a 
serious underlying emotional illness for at least a few years 
and was an alcoholic who used alcohol to self medicate.  

In May 1982, the veteran attempted suicide by crashing his 
car.  Thereafter, he was admitted to a VA hospital on a 
mental inquest warrant.  During his stay, he underwent a 
neuropsychological evaluation, and on discharge, a physician 
diagnosed alcohol dependence and borderline personality 
disorder.  

In February 1984, the veteran participated in an alcohol 
detoxification program, during which a counselor noted that 
the veteran had a history of mental illness.  During a 
physical examination, a physician diagnosed alcohol 
dependency and depression.

Since 1990, the veteran has continued to receive inpatient 
and outpatient treatment and medication for psychiatric 
complaints and has undergone VA examinations, during which 
examiners have diagnosed bipolar disorder, including 
depressed and mixed types, schizotypal personality disorder, 
PTSD, bipolar affective disorder, alcohol dependence in 
remission, and personality disorder not otherwise specified 
with schizoid, borderline, narcissistic and antisocial 
traits.  

The above evidence establishes that the veteran had what was 
initially characterized as an episode of an acute psychosis 
in service.  Upon further evaluation, he was subsequently 
determined to have a personality disorder.  The record 
contains no evidence of complaints of psychiatric 
symptomatology or treatment for five years after the 
veteran's discharge from service.  As to the acute psychotic 
episode, the Board notes that no examiner has related a 
current acquired psychiatric disorder to that episode, and as 
will be explained below, an examiner who has reviewed the 
entire record finds it unlikely that there is such a 
relationship.  As to the personality disorder, no examiner 
has indicated that the symptoms for which the veteran was 
seen in service were manifestations of a current psychiatric 
disorder superimposed on a personality disorder. 

In this regard, the Board notes that in a report dated 
September 2002, a psychiatrist and Associate Professor of 
Psychiatry at the University of Louisville indicated that, on 
request of VA, he had conducted a psychiatric interview and 
mental status examination of the veteran while the veteran 
was housed in a reformatory.  Prior to doing so, the 
psychiatrist reviewed the entire claims file.  Thereafter, he 
recorded the veteran's description of his disability and his 
personal, family, military, occupational, legal, psychiatric 
and medical histories.  Based on the information obtained as 
well as the results of a mental status examination, he 
diagnosed bipolar I disorder, most recent episode depressed, 
alcohol dependence, in remission, and PTSD by history.  He 
also diagnosed personality disorder with schizoid, 
borderline, narcissistic and antisocial traits.  

With regard to the veteran's bipolar disorder, the 
psychiatrist found that it was impossible to determine the 
exact onset date of this illness.  He indicated that the 
veteran had had multiple episodes of mania, hypomania and 
depression dating back to at least the early 1980s, and that 
while the 1974 in-service episode may have represented the 
initial onset of bipolar disorder, this fact could not be 
confirmed.  He explained that the veteran's military medical 
records were vague and contradictory with respect to symptoms 
and diagnoses.  The psychiatrist also explained that the 
veteran had a long history of alcohol abuse and dependence 
that began during military service and lasted until 1997, and 
that the psychiatric symptoms experienced in 1974 were almost 
certainly influenced by his alcohol consumption.  The 
psychiatrist concluded that, in his professional opinion, 
with reasonable medical certainty, a direct connection 
between the veteran's psychiatric condition and his military 
service could not be established.   

Other than the veteran's assertions, there is no evidence of 
record etiologically linking the veteran's bipolar disorder 
to his period of active service, including the documented in-
service psychiatric incident.  Unfortunately, these 
assertions, alone, may not be considered competent evidence 
of a nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In a letter dated December 2002, the veteran's representative 
argued that the psychiatrist's opinion weighed in favor of 
the veteran because it indicated that the veteran had bipolar 
disorder dating back to the early 1980s, that it was 
impossible to determine the exact onset date of that illness, 
and that the 1974 incident may have represented the onset of 
that illness.  The psychiatrist did indeed comment in this 
regard.  However, not only is the examiner clearly expressing 
the speculative nature of the relationship, it is clear that 
the psychiatrist ultimately concluded with reasonable medical 
certainty that no relationship exists between the veteran's 
psychiatric disorder and period of active service.  

The representative further argued that the psychiatrist's 
opinion should be considered in conjunction with the July 
1981 report of the Program Director and the 1980 records from 
Cheshire Hospital.  He pointed out that the Program Director 
noted the veteran's "strange and perhaps violent 
associations with his past experiences in the military," and 
found that he had a "serious underlying emotional illness 
that was present for at least a few years."  Again, although 
the Program Director did in fact comment in this regard, she 
did not diagnose a current psychiatric disability and relate 
that disability to the veteran's period of active service.  

The representative also pointed out that the records from 
Cheshire Hospital included a medical opinion relating the 
veteran's depressive disorder to his military service.   
While a physician noted that the veteran thought he was back 
in Vietnam when he was behaving incoherently in April 1980, 
that physician did not state that the veteran's depressive 
disorder was actually incurred in service.  

In light of the foregoing, the Board finds that the veteran 
does not have an acquired psychiatric disorder that is 
related to his period of active service.  Further, the 
evidence does not show a psychiatric disorder superimposed in 
service on the veteran's personality disorder.  Based on 
these findings, the Board concludes that a psychiatric 
disorder, other than PTSD, was not incurred in or aggravated 
by service nor may a psychosis be presumed to have been so 
incurred.  In reaching its decision, the Board has considered 
whether the evidence pertinent to this matter is in relative 
equipoise and the veteran is entitled to the benefit of the 
doubt in the resolution of his claim for service connection 
for a psychiatric disorder other than PTSD.  However, given 
that the preponderance of the evidence is against this claim, 
it must be denied.  


ORDER

Service connection for a psychiatric disorder other than PTSD 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

